Exhibit 10.1

LEGEND OIL AND GAS, LTD.

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Effective February 7, 2012, non-employee directors receive the following
compensation for their service on the Board of Directors and any committees of
the Board of Directors:

Cash Compensation

 

Position    Amount  

Non-employee Director Board Meeting Attendance (in person or telephonic)

   $ 1,000   

Non-employee Committee Meeting Attendance (in person or telephonic)

   $ 1,000   

Chair of Board Committee Annual Retainer

   $ 3,000   

Stock Options

Each non-employee director receives an annual stock option grant of 20,000
shares of common stock, with an exercise price equal to the fair market value of
the common stock on the date of grant and a term of ten years. The stock options
vest in full on the date of grant.

Expense reimbursement

Non-employee directors are reimbursed for travel, meals and accommodation
expenses incurred for attending any Board meetings.